Citation Nr: 0930708	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had service from July 1950 to August 1950, from 
September 1951 to August 1954 and from October 1961 to 
September 1975.  He died in December 1985.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A claim for service connection for cause of death was 
denied by the Board in June 1991.

2.  The evidence received since the June 1991 Board decision 
is new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection.  


CONCLUSIONS OF LAW

1.  The June 1991 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Cause of Death

The Board's June 1991 decision is final.  38 C.F.R. § 20.1100 
(2008).  A final decision cannot be reopened and reconsidered 
by the VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen this claim was 
filed in 2006, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the June 1991 
Board decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2008).  Moreover, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2008).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

The RO first denied the claim of entitlement to service 
connection for the Veteran's cause of death in a January 1990 
rating decision.  The denial was based upon the RO's finding 
that the evidence did not establish any relationship between 
the Veteran's military service and his death in December 1985 
from respiratory arrest due to severe pulmonary tuberculosis 
(PTB).  The claim was later denied by the Board in June 1991, 
affirming that the Veteran's death was unrelated to service.

The Veteran's death certificate lists the immediate cause of 
death as respiratory arrest secondary to severe PTB.  Other 
significant conditions contributing to death were chronic 
obstructive pulmonary disease (COPD), cachexia and alcohol 
abuse.  At the time of his death, service connection was not 
in effect for any disability, and there were no pending 
claims for service connection.

Evidence before the Board in June 1991 included the record of 
the Veteran's service treatment records (STRs) which show he 
was treated for sharp pain just beneath the sternum when 
breathing and extending his arms.  He gave a history of 
falling and hitting his chest.  Examination revealed his 
chest and lungs were clear and an X-ray was within normal 
limits.  The Veteran was also treated for chronic alcoholism.  
At separation the Veteran was in good health.  His lungs and 
chest were described as normal and a chest X-ray study was 
within normal limits.  These records are otherwise completely 
negative for any evidence that the Veteran was diagnosed with 
or treated for symptoms suggestive of PTB, COPD, or any other 
chronic lung disease.  

The June 1991 denial was based upon the Board's finding that 
the Veteran's death from PTB and COPD was not related to his 
military service.  In addition, although he was treated for 
chronic alcoholism in service, it was considered by VA 
regulation to be the product of willful misconduct and thus 
could not be identified for compensation purposes as being 
the direct or contributing cause of the Veteran's death.  As 
stated previously the Board's June 1991 decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In 2006, the appellant filed an informal claim, seeking to 
reopen the matter.  She essentially contends that the 
Veteran's cause of death was incurred as a result of having 
been exposed to Agent Orange during military service.  She 
also stated that service and post service medical records 
were not reviewed by an independent medical expert to 
consider and render a medical opinion addressing whether the 
Veteran's cause of death was related to his military service.  

Evidence received since the June 1991 Board decision consists 
of duplicates of documents previously submitted, as well as 
copies of service personnel records which show the Veteran 
had taken numerous days of sick leave between April 1973 and 
July 1973 for an unspecified problem.  However one entry 
shows  the Veteran had completed alcohol rehabilitation 
treatment in December 1974 and had returned to full duty. 

In this case, the appellant has proffered little in the way 
of "new" evidence.  To the extent that it is new, it is not 
"material" for purposes of reopening the claim because it 
does not demonstrate that the Veteran's death was the result 
of service.  Thus it does not raise a reasonable possibility 
of substantiating the claim.  None of the additionally-
received evidence shows that PTB or COPD, or any other 
condition listed on his death certificate, was manifested in 
service, so as to establish service connection based on onset 
or aggravation in service, or otherwise establishes a causal 
link between the conditions causing his death and service.  
Furthermore, during the Veteran's lifetime, service 
connection was not established for any disability.  

The Board notes that service personnel records show the 
Veteran had service from October 1961 to September 1975, 
during the Vietnam era.  However, PTB and COPD are not 
diseases determined to be related to exposure to herbicides.  
Therefore, presumptive service connection for these 
respiratory disorders, even assuming exposure to Agent 
Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

To the extent that the appellant offered lay statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  While she is competent as a lay person to 
describe observing symptoms, her assertions cannot serve to 
establish a connection between the Veteran's death and his 
military service.  The appellant is not shown to possess the 
appropriate medical expertise and training to competently 
offer an opinion as to whether the Veteran's death was 
related to service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Rather this evidence serves only to reinforce a fact that was 
well known at the time of June 1991 Board decision, namely 
that the Veteran's death was the product of PTB and/or COPD.  
The additionally-received evidence still does not tend to 
establish a relationship between the Veteran's military 
service, including Agent Orange exposure, and the conditions 
that caused his death (the pivotal issue underlying the claim 
for service connection).  

At this time, the Board notes that it empathizes with the 
appellant's plight and is cognizant of the Veteran's 
honorable service.  Nevertheless, the Board finds that the 
evidence received subsequent to June 1991 is not new and 
material and does not serve to reopen the claim for service 
connection for the cause of the Veteran's death.  38 C.F.R. § 
3.156(a) (2008).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in May 2006, the RO informed the appellant 
of its duty to assist her in substantiating her claim under 
the VCAA, and the effect of this duty upon her claim.  This 
letter informed her of what constituted new and material 
evidence to reopen the previously denied, unappealed claim.  
She was informed that evidence is new if it is submitted to 
the VA for the first time.  She was informed that material 
evidence must pertain to the reason the claim was previously 
denied.  Although the letter arguably does not meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as reference to the Board's June 1991 was not made 
and the 1990 rating determination was subsumed in that 
determination.  The letter and record nonetheless establish 
that the appellant was advised of the exact reason for the 
previous denial and the evidence needed to reopen the claim 
for service connection.  The Board also notes that service 
connection was not in effect prior to the Veteran's death; 
thus, the mandates of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) need not be addressed.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim is 
being denied, any such questions are moot.  Moreover, the 
appellant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  Relevant in-
service and post-service treatment reports are of record.  
All evidence identified by the appellant relative to the 
claim has been obtained and associated with the claims file, 
and neither she nor her representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been received, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


